DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.          In response to the Office action dated on 10/04/2021 the Amendment has been received on 12/31/2021.
             Claims 1, 16 and 17 have been amended.
             Claims 1-20 are currently pending in this application.

Terminal Disclaimer

3.         The terminal disclaimer filed on 12/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,850,123 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments

4.        Applicant’s arguments, see pages 10-12, filed on 12/31/2021, with respect to claims 1-20 have been fully considered and are persuasive. The rejections provided in the previous Office action have been withdrawn. 

Allowable Subject Matter

5.         Claims 1-20 are allowed.
6.         The following is an examiner’s statement of reasons for allowance:
            With respect to claims 1, 16 and 17, the most relevant prior art, Johnsen (US PAP 2007/0086569 A1) in view of Llacer (US Patent 7,027,557 B2) and Kurokawa et al. (US Patent 5,292,404), teach a treatment planning method and apparatus; wherein Johnsen teaches a treatment planning method and apparatus (see abstract; Figs. 1-6; see paragraphs 0007-0009, 0019-0022, 0024, 0025, 0027, 0029, 0031, 0033; claims 1, 16, 17, 24, 26 and 31) comprising:
            acquiring a preset dose distribution scheme for a target region to be irradiated (see paragraphs 0003, 0007, 0022 teaching: “a technique known as "Intensity Modulated Radiotherapy"("IMRT"), which allows control over the radiation doses delivered to a specific portions of the site being treated. Specifically, IMRT allows the intensity distribution of the radiation reaching the patient to have almost any arbitrary distribution. IMRT can be implemented by iteratively positioning the leaves of the MLC to provide desired field shapes which collectively acquiring and delivering the desired dose distribution. The radiation therapy systems are capable of delivering particle beams at a plurality of energy levels for tumor treatment from various angles”) (see paragraphs 0003, 0007 and 0022);
         generating a plurality of radiation dose distribution schemes for the target region according to a preset algorithm (see paragraph 0033 teaching that: “a plurality of intensity distribution maps corresponding to a plurality of energy levels are obtained, and this plurality of maps is interpolated, as necessary, to generate a map at any intermediate energy level. Of course, a larger the number of maps will yield more accurate interpolations”); 

    PNG
    media_image1.png
    513
    631
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    502
    484
    media_image2.png
    Greyscale
 selecting at least one radiation dose distribution scheme and making a treatment plan according to the determined radiation dose distribution scheme (see abstract; Figs. 1-6; see paragraphs 0033-0036; claim 31).
           Johnsen to a certain extent suggests (“to provide conformal treatment of tumors from various angles” (see paragraphs 0022); “a treatment plan comprises irradiating one or more selected portions of the treatment area with a calculated dose of x-rays, and often involves irradiating a treatment area from a plurality of different angles. Various treatment planning software and other tools are available to the therapist to develop specific treatment plans, and the details of the various techniques for creating such plans are known and need not be described in further detail” (see paragraph 0025); “a plurality of intensity distribution maps corresponding to a plurality of energy levels are obtained, and this plurality of maps is interpolated, as necessary, to generate a map at any intermediate energy level” (see paragraph 0033)).
            Llaser teaches a treatment planning method and apparatus in order to enable the delivery of improved dose distributions to a planning target (see claims 1 and 8) while delivering a minimum dose to adjacent organs at risk (as a part of  preset dose distribution scheme)  (see abstract; column 10, lines 25-57; Figs. 1-14) the plurality of radiation dose distribution schemes are generated based on different radiation angles of a therapeutic head of a radiotherapy system with respect to the target region and comparing the plurality of radiation dose distribution schemes with the preset dose distribution scheme, and selecting, from the plurality of radiation dose distribution schemes (while selecting one or more pairs of the gantry and table angle having improved distributions dose to the planning target), at least one radiation dose distribution scheme that is the closest to the preset dose distribution scheme (see column 14, lines 39-64; claims 1 and 8) in order to provide user with the optimum treatment planning capabilities.
           Kurokawa et al. teach a treatment planning method and apparatus (see abstract; Figs. 1-20), comprising: acquiring a preset dose distribution scheme; generating a radiation dose distribution schemes according to a preset algorithm and equipment parameters of a radiotherapy system, wherein the equipment parameters of a radiotherapy system comprises one or more of the radiation energy, parameters of radiation field, radiation angle, dose distribution at different radiation angles, and radiation time (see column 3, lines 11-46; column 4, lines 15-65 and column 5, lines 3-48); comparing the plurality of radiation dose distribution schemes to the preset dose distribution scheme, to determine at least one radiation dose distribution scheme that is closest to the preset dose distribution scheme (column 12, line 59 – column 13, line 13); and making a treatment plan according to the determined radiation dose distribution scheme (column 17, lines 3-42) providing user with the capabilities to plan the radiation treatment with high precision (column 17, lines 22-42).
          Johnsen, Llacer and Kurokawa et al. disclose related methods and apparatuses for radiation therapy but fail to explicitly teach or make obvious that the treatment planning system includes a preset algorithm, the preset algorithm generates the at least one radiation dose distribution scheme to be used based on a function of f (ϕ, θ, B, D, t, d), wherein the variable ϕ is an indication of rotational angles of a therapeutic head of the radiotherapy system which is rotatable in a first dimension relative to the target region, the variable θ is an indication of swing angles of the therapeutic head relative to the target region in a second dimension, the second dimension is different from the first dimension, and B is an indication of beam energy of the radiotherapy system, the variable D is an indication of a distance from an emission point of a radioactive source of the therapeutic head to the target region, the variable t is an indication of radiation time, and the variable d is an indication of radiation field parameters of the therapeutic head of the radiotherapy system as claimed in combination with all of the remaining limitations of the respective claim.
             Claims 2-15 and 18-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jaffray et al. (US PAP 2003/0007601 A1; see paragraph 0128); Zhu et al. (US PAP 2011/0085643 A1; see paragraph 0063); Keall et al. (US PAP 2009/0041188 A1; see paragraph 0045); Bharat et al. (US Patent 10, 265,543 B2; see column 5, lines 11-26); Nord et al. (US Patent 9,987,504 B2; see column 9, lines 23-39); Yin et al. (US Patent 7,804,935 B2; see column 19, lines 15-23) and Feichtner et al. (US Patent 5,430,308; see column 1, lines 42-57) teach the radiation treatment method and apparatus generating the radiation dose distribution schemes.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  January 13, 2022